Citation Nr: 0942916	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  04-18 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder to include major depressive disorder, impulse 
control disorder and posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The appellant had active service from December 1967 to 
December 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2002 and August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Here, psychiatric examinations have reflected the presence of 
major depressive disorder and impulse control disorder.  
Thus, the Board has redefined the appellant's psychiatric 
appeal, as is listed on the title page of this decision.

In August 2007 the Board remanded the claim for further 
development.  The development has been completed and the 
appeal is ready for review.

The Board notes that service connection for degenerative 
joint disease of the left shoulder was granted in a rating of 
August 2009 with an evaluation of 10 percent disabling.  In a 
statement of September 2009 the appellant stated that he 
wished to re-open/increase his service connected disability 
for increase in the left arm condition to include nerve 
damage.  The Board interprets the appellant's statement as a 
claim for an increased rating for his service connected left 
arm degenerative joint disease.  This is a new claim and the 
issue is REFERRED to the RO for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009). 

In the present case the appellant is seeking service 
connection for PTSD.  He has claimed as one of his stressors 
an incident during boot camp when he was put in a "choke 
hold" and passed out.  The claimed stressor is considered a 
personal assault.  The RO has not specifically sent a duty to 
assist letter as to a claim for service connection for PTSD 
related to a personal assault.  38 C.F.R. § 3.304(f)(3).  The 
RO should send the appellant an appropriate stressor 
development letter providing full notice with regard to 
development of his claim for service connection for PTSD 
related to a personal assault. 

Furthermore, the Board notes that VA outpatient treatment 
records show diagnoses of major depressive disorder, impulse 
control disorder and PTSD, provisional.  Records of October 
2002 note that the appellant's psychologist noted a 
correction that under "diagnoses," the term "provisional" 
should be deleted.  It is unclear from the record whether the 
appellant's PTSD diagnosis is provisional or not.  Therefore, 
the Board finds that a VA examination and etiology opinion is 
necessary in order to fairly decide the appellant's claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Clemons, supra. (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

Further, as noted previously, the Court in Clemons, 
determined that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  The record shows that the appellant has been 
diagnosed with major depressive disorder and impulse control 
disorder.  The RO has not adjudicated these claims.  The 
Board notes that the appellant, in a statement of December 
2003, stated that his claim for service connection was 
specifically for PTSD.  He acknowledged his diagnosis of 
major depressive disorder and stated that he believed it to 
be the wrong diagnosis and that his correct diagnosis was 
PTSD.  While the appellant's statement appears to narrow the 
claim for service connection specifically to PTSD and the 
appellant may do so when it is shown that he has knowledge 
and understanding of the issues, the Board notes that 
outpatient treatment records show the appellant is 
illiterate.  Therefore, the Board cannot be certain that the 
appellant understands the difference between the diagnoses in 
order to narrow the issue to just PTSD.  As such, and 
considering the holding in Clemons, supra, the Board finds 
that there is a pending claim for service connection for 
major depressive disorder and impulse control disorder which 
must be adjudicated.  


Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a stressor 
development letter for claims of PTSD 
based on personal assault.  The 
appellant should also be notified that 
in-service personal assaults may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  
All specific examples of alternative 
sources of evidence listed in 38 C.F.R. 
§ 3.304(f)(3) must be included in the 
notification to the appellant.  Also, 
send the appellant a new VA Form 21-
0781a, Statement in Support of Claim 
for Service Connection for 
Posttraumatic Stress Disorder Secondary 
to Personal Trauma, and request he 
complete it with as much specificity as 
possible.  Ask the appellant to provide 
information regarding his claimed 
stressors that support a diagnosis of 
PTSD.  Inform the appellant that if he 
fails to return any form that would 
provide details regarding the in-
service stressor event or fails to 
provide information useful to verifying 
this event, VA will have no choice but 
to proceed to decide the case based on 
the evidence of record.  

2.  After the above development has 
been completed, schedule the appellant 
for a VA psychiatric examination to 
determine the current nature and 
etiology of any current psychiatric 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis of 
any psychiatric disabilities found.  
The examiner should express an opinion 
as to whether it is more likely, less 
likely, or at least as likely as not 
that the appellant's current 
psychiatric disability is related to 
his active military service.  A 
complete rationale for any opinions 
rendered should be provided.

If a stressor is verified, the 
appellant should be evaluated for PTSD 
during his psychiatric evaluation.  The 
RO is to inform the examiner of the 
stressor(s) designated as verified, and 
that only the verified stressor(s) may 
be used as a basis for a diagnosis of 
PTSD.  If the examiner diagnoses the 
appellant as having PTSD, then the 
examiner should indicate the verified 
stressor(s) underlying that diagnosis.  
Based on a review of the claims file 
and the clinical findings of the 
examination, the examiner is requested 
to offer an opinion as to the 
following:

(a) Whether the appellant has a current 
diagnosis of PTSD pursuant to the 
criteria of the DSM-IV?

(b) If so, what are the stressor(s) to 
which the appellant's PTSD is related; 
and

(c) Whether it is at least as likely as 
not (whether there is a 50 percent 
chance or more) that PTSD is due to the 
appellant's verified in-service 
stressor(s).

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

3.  The RO should adjudicate the issues 
of entitlement to service connection 
for major depressive disorder and 
impulse control disorder and issue a 
rating decision.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

